DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/596,347, filed on 5-16-2017.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,421,211 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Patent owner’s declaration states that patentee claimed less than they had a right to claim and are seeking to broaden the scope of at least claim 7 by submitting new claims 13-50. The declaration fails to provide any specific claim language that the patentee feels is not required for patentability. MPEP 1414(II)(B) states in part: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” Part (c) of the same MPEP section states, “the oath/declaration must specifically identify an error….Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” A new declaration which specifies patented claim language that is deemed erroneous must be submitted.
Claims 1-50 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1,7,13,23,31,40 (all of the independent claims) claim the blade unit “surrounding” the longitudinal axis. This is seen as misdescriptive. The blade carrier is seen to surround the axis, as it passes completely around the axis. The blade unit, however is a series of linear units that rotate about the axis, but if the carrier is not spinning, there will be openings between respective blade units. Said differently, with the axis as a centerpoint, the blade units will not encompass 360 degrees around the axis, so they are not seen to surround the axis. Claim 40 defines an outer surface of the blade carrier comprising a first plane extending along the longitudinal axis (line 6) and the “first positioning members comprises an end free from being exposed from an outer surface of said blade carrier, the end protrudes toward said first plane.” The longitudinal axis is the center of the device, along the drive axis so it is unclear how an outer surface of the blade carrier, which is located outside of the drive shaft and the axis can have an outer surface along the axis (the axis is contained within the drive shaft). Claims 16,26 and 36 are confusing for the same reason; it is unclear the blade carrier can have an outer surface along a plane extending through the axis when the carrier has already been claimed as surrounding the axis. Did applicant mean a plane parallel to the axis? It is further confusing how the positioning member (of claim 40) can have an end not exposed on the outer surface of the blade carrier, yet protruding toward a plane defined as the outer surface of the blade carrier. Claim 50 is further confusing as the first and second threaded sections of each embodiment appear to pass though the outer surface of the blade carrier, and thus are not in direct communication with the outer surface of the blade carrier. In line 1 of claim 45, “driver” should be changed to –drive--. Claims not specifically discussed above depend on unclear claims, so they are unclear due to their dependency. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made,

Claim(s) 13,14,20,23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,557,305 to Berger et al (hereinafter “Berger”) In view of any one of US Patent No. 7,708,038 to Stewart (hereinafter “Stewart”), US Patent No 4,572,259 to Bergler (hereinafter “Bergler”), US Patent No. 4,347,882 to Bachmann (hereinafter “Bachman”) or US Patent No. 4,280,542 to Alessio et al. (hereinafter “Alessio”).
 	Berger discloses a cutter head assembly comprising a drive shaft 3 with a longitudinal axis and a first positioning section, a blade carrier 2 retained on the shaft and having a second positioning section, a blade unit on the blade carrier, the blade unit comprising a cutting blade 13 with an outer surface facing away from the shaft, and a positioning member 6 or 17 engaged with the drive shaft and the blade carrier and disposed between the first and second positioning section and configured as a threaded bolt with the first positioning section configured in the drive shaft and engaging the first and second positioning section which extend perpendicular to the outer surface of the cutting blade. Stewart discloses a planer with blades fastened to a cutter body which is fastened to a shaft and teaches the use of aluminum in the cutter body (blade carrier) in line 36 of column 4. Bergler shows a planning tool with threaded bolts 6 connecting a blade unit with a blade to a centerpiece which is fastened to the shaft. Line 14 of column 2 teaches the use of a light metal, such as aluminum, for the center piece. Bachmann shows a cutterhead for a power planer with threaded bolts used to keep the blade unit attached to the cutterhead which is connected to the shaft. The last paragraph before the claims teaches 
	In regard to claim 14, Berger shows shaft 3 and blade carrier in direct contact at an interface with positioning member penetrating the interface. In regard to claim 20, Berger shows gripping surfaces 10,12 which are fastening means for fixing the blade to the blade carrier 2. In regard to claims 23 and 25, Berger shows a plurality of positioning members 17. The paragraph beginning on line 57 of column 3 states the through holes 15 in the carrier are aligned with holes 16 in the shaft and screw 17 is inserted and screwed into hole 16. In regard to claim 24, all of the secondary references teach the use of aluminum for the blade carrier. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2010/0282365) shows a cutter head with a blade carrier and a blade unit connected with threaded fasteners. Barrett (US 4,700,481) shows a cutter head with threaded fasteners used to connect the shaft to the blade carrier and the blade unit to the blade carrier. Mitchell (US 987,479) shows a cutter head fastened to a shaft with a threaded fastener (17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993